          Case 1:20-cv-01293-LJL Document 128 Filed 06/26/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




 MARTIN COHEN, Individually and On Behalf               Case No. 1:20-cv-01293-LJL-JLC
 of All Others Similarly Situated,

                                                        CLASS ACTION
                         Plaintiff,

                 V.                                     STIPULATION AND
                                                        [PROPOSED] ORDER
 LUCKIN COFFEE INC., JENNY ZHIY A                       REGARDING BRIEFING
 QIAN, and REIN OUT HENDRIK SCHAKEL,                    SCHEDULE FOR
                                                        CONSOLIDATED COMPLAINT
                                                        AND DEFENDANTS' RESPONSE
                        Defendants.



        WHEREAS, on February 13, 2020, PlaintiffMai1in Cohen, individually and on behalf

of all others similarly situated, filed a putative class action complaint asserting claims against

Luckin Coffee Inc. ("Luckin"), Jenny Zhiya Qian, and Reinout Hendrik Schakel for violations of

the federal securities laws, Case No. 1:20-cv-01293-LJL-JLC (S.D.N.Y.) (the "Cohen Action")

(ECF No. 1);

       WHEREAS, on April 10, 2020, Plaintiff Wai Chun Shek, individually and on behalf of all

others similarly situated, filed a putative class action complaint in this district against Luckin and

other defendants asserting claims similar to the Cohen Action, Case No. 1:20-cv-02977 (S.D.N.Y.)

(the "Shek Action");

       WHEREAS, on April 13, 2020, following publication of notice and pursuant to the terms

of the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), 15 U.S.C. § 78u-4, a

number of movants filed motions for appointment as lead plaintiff and lead counsel in the Cohen
           Case 1:20-cv-01293-LJL Document 128 Filed 06/26/20 Page 2 of 5



Action (the "Lead Plaintiff Motions") (ECF Nos. 10, 15, 18, 22, 25, 28, 32, 34, 38, 41, 43, 44, 48,

51, 58, 61, 64, 69);

       WHEREAS, a number of movants have also moved to consolidate the Cohen Action with

the Shek Action (the "Consolidation Motions") (ECF Nos. 10, 15, 18, 22, 25, 32, 34, 38, 41, 43,

44, 58, 61, 64, 69);

       WHEREAS, two additional actions were also filed in the United States District Court for

the Eastern District of New York, asserting similar claims against Luckin and similar defendants,

styled as Sterckx v. Luckin Coffee Inc., Case No. 1:20-cv-01677 (E.D.N.Y.), which was filed on

April 2, 2020; and Gopu. v. Luckin Coffee Inc., Case No. 1:20-cv-01747 (E.D.N.Y.) which was

filed on April 8, 2020. These actions were consolidated and then transferred to this Court styled

as Sterckx v. Luckin Coffee Inc., Case No. 1:20-cv-03304 (S.D.N.Y.) (the "Sterckx Action");

       WHEREAS, on April 24, 2020, the Court ordered, regarding a stipulation between counsel

for Plaintiff Martin Cohen and Luckin regarding service and time to answer or otherwise plead,

that within fourteen days following entry of an order by the Court resolving the Lead Plaintiff

Motions and Consolidation Motions, counsel for Lead Plaintiffs and Luckin shall confer and

submit a proposed schedule for the filing of a consolidated amended complaint and Luckin's

response thereto (ECF No. 85);

       WHEREAS, on May 15, 2020, this Court consolidated the Cohen Action, the Shek Action,

and the Sterckx Action under the Cohen Action (hereafter "Consolidated Class Action") and

directed that all other cases be administratively closed. (ECF No. 104);

       WHEREAS, on June 12, 2020, this Court issued an Opinion and Order (the "Order")

appointing Sjunde AP-Fonden ("AP7'') and Louisiana Sheriffs' Pension & Relief Fund

("Louisiana Sheriffs") as lead plaintiff (collectively, AP7 and Louisiana Sheriffs are "Lead



                                                2
              Case 1:20-cv-01293-LJL Document 128 Filed 06/26/20 Page 3 of 5



Plaintiffs"), and appointing Kessler Topaz Meltzer & Check, LLP and Bernstein Litowitz Berger

& Grossmann LLP as class counsel (ECF No. 118);

        WHEREAS, the Order required the parties to meet and confer and submit a joint proposed

schedule for the filing of a consolidated amended complaint and Defendants' responses thereto;

        IT IS ACCORDINGLY STIPULATED AND AGREED among the undersigned

counsel, subject to the Court's approval, that:

        1.       Pursuant to Federal Rule of Civil Procedure 42(a), any class actions that are

subsequently filed, removed, or transferred that are related to the claims asserted in the

Consolidated Class Action shall be CONSOLIDATED for all purposes under 1:20-cv-01293-

LJL-JLC.

        2.       The Consolidated Class Action shall bear the caption "In re Luckin Coffee Inc.

Securities Litigation" and shall be maintained under master file number 1:20-cv-01293-LJL-JLC.

        3.       Lead Plaintiffs shall file a consolidated class action complaint (the "Consolidated

Complaint") with this Court within sixty (60) days of entry of this Order.

        4.       Luckin shall file an answer or otherwise respond to the Consolidated Complaint

within sixty (60) days of the filing date of the Consolidated Complaint.

        5.       If Luckin files a motion to dismiss the Consolidated Complaint, Lead Plaintiffs

shall file a response to the motion to dismiss within sixty (60) days of the filing date of the motion

to dismiss.

       6.        Luckin shall file a reply to the response to the motion to dismiss within thirty (30)

days of the filing date of Lead Plaintiffs' response.

       7.        To the extent any additional defendants are duly served the Consolidated

Complaint, Lead Plaintiffs shall make reasonable efforts to confer with such defendants within



                                                   3
          Case 1:20-cv-01293-LJL Document 128 Filed 06/26/20 Page 4 of 5



seven (7) days of service to discuss a proposed schedule for responding to the Consolidated

Complaint, provided that any additional defendants duly served in this action shall be provided

with no less than thirty (30) days from the date of service to file a response and that in all events

such response shall not be due before Luckin's response.



Dated: June 26, 2020                                  Respectfully submitted,


KESSLER TOPAZ MELTZER                                 DAVIS POLK & WARD WELL
&CHECK,LLP                                            LLP


                                                      L::!:::;-;rtlf17 1
                                                      Brian S. Weinstein
                                                                                    wf

                                                      450 Lexington Avenue
Sharan Nirmul                                         New York, NY 10017
Gregory M. Castaldo                                   Tel: (212) 450-4874
Richard A. Russo, Jr.                                 lawrence.portnoy@davispolk.com
Lisa M. Port                                          brian.weinstein@davispolk.com
Nathan A. Hasiuk
Mark C. Franek                                        Jonathan K. Chang
280 King of Prussia Road                               18/F, The Hong Kong Club Building
Radnor, PA 19087                                      3A Chater Road, Hong Kong SAR
Telephone: (610) 667-7706                             Tel: +852-2533-1028
Facsimile: (610) 667-7056                             Fax: +852-2533-4358
snirmul@ktmc.com                                      jonathan.chang@davispolk.com
gcastaldo@ktmc.com
rrusso@ktmc.com
llambport@ktmc.com                                    Attorneys for Defendant Luckin
nhasiuk@ktmc.com                                      Coffee Inc.
mfranek@ktmc.com


BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP


J     Rizio-Hamilton
Salvatore J. Graziano
J ai Chandrasekhar
Kate VI. Aufscs
1251 A venue of the Americas
                                                 4
        Case 1:20-cv-01293-LJL Document 128 Filed 06/26/20 Page 5 of 5



New York, New York 10020
Telephone: (212) 554-1400
Facsimile: (212) 554-1444
j ohnr@blbglaw.com
 salvatore@blbglaw.com
jai@blbglaw.com
kate.aufses@blbglaw.com

Counsel for Lead Plaintiffs Sjunde AP-Fonden
and Louisiana Sheriffs' Pension & Relief Fund
and Lead Counsel/or the Putative Class


IT IS SO ORDERED.

Dated: - - - - - - - - - -


                                                HON. LEWIS J. LIMAN
                                                UNITED STA TES DISTRICT JUDGE




                                          5
